DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

3. Claims 1-7 are canceled.

Reasons for Allowance
4. Claims 8-15 are allowed.

5. The following is an Examiner’s reason for allowance.

6. Regarding claims 8 (apparatus) and 12 (system) the closest prior art is Son et al; (US 2013/0251365). Regarding claim 8, Sone discloses  a light source generating multiple wavelengths of light composing multiple super channels,(plurality of transmitters generating plurality of super channels, see figure 1;(Equivalent to Applicant’s figure 10) each of the multiple super channels being a group of the multiple wavelengths that are routed together through a first path ;(plurality of transmitters emitting plurality of multiple super channels routed together to the multiplexer 10, see figure 1; (Equivalent to Applicant’s figure 10) and an optical power monitoring device, (optical channel 16, see figure 2; (Equivalent to Applicant’s figure 10) the optical power monitoring device receiving light of the one or more of the multiple super channels, measuring the light on a per band basis, (optical channel monitor 16 for receiving and monitoring the power of the plurality of super channels, see figure 2; (Equivalent to Applicant’s figure 10) and detecting an optical loss of signal within the one or more of the multiple super channels, the optical power monitoring device generating a second signal indicative of the optical loss of signal, (optical channel monitor 16 for receiving and monitoring the power of the plurality of super channels and thus can monitor the loss of power in any of the super channels, see figure 2; (Equivalent to Applicant’s figure 10) a multiplexer having a second input port receiving the light of one or more of the multiple super channels ;(multiplexer 10a having an input port for receiving the multiple super channels, see figure 2; (Equivalent to Applicant’s figure 10).


However regarding claim 8, the prior art of record fails to disclose a routing card having a first input port, a first photo detector at the first input port, and an output port, the first input port receiving the light and directing the multiple super channels of light composing the light of the one or more of the multiple super channels to the output port, the first photo detector generating a first signal indicative of only one of a presence or absence of the light of the multiple super channels; from the routing card, a second photo detector at the second input port; the second photo detector generating a third signal indicative of only one of a presence or absence of the light of the one or more of the multiple super channels; and a first patch cable connecting the light source to the first input port of the routing card; a second patch cable connecting the output port of the routing card to the second input port of the multiplexer; and a controller having circuitry executing a fault detection algorithm that receives the first signal, the second signal, and the third signal, receives information indicative of a patch cable network configuration of the first and second patch cables, and determines whether the optical loss of signal detected by the optical power monitoring device is a failure at the light source.


However, regarding claim 12, the prior art of record fails to disclose a routing card having a first input port, a first photo detector at the first input port, and an output port, the first input port receiving the light and directing the multiple wavelengths of light composing the light of the multiple super channels to the output port, the first photo detector generating a first signal indicative of only one of a presence or absence of the light of the multiple super channels; a second photo detector at the second input port; the second photo detector generating a third signal indicative of only one of a presence or absence of the light of the one or more of the multiple super channel channels; and a first patch cable connecting the sliceable light source to the first input port of the routing card; a second patch cable connecting the output port of the routing card to the second input port of the multiplexer; and a controller having circuitry executing a fault detection algorithm that receives the first signal, the second signal, and the third signal, receives information indicative of a patch cable network configuration of the first and second patch cables, and determines whether the optical loss of signal detected by the optical power monitoring device is a failure at the light source; and an optical supervisory channel transmitter receiving a signal indicative of the failure at the source, and inserting a client signal failure signal onto the optical supervisory channel of the optical fiber.

The Examiner found no suggestion or motivation to combine similar teachings from prior
art made of record to overcome the limitations as discussed above.

Any comments considered necessary by applicant must be submitted no later than the
payment of the issue and to avoid processing delays, should preferably accompany the
issue fee. Such submissions should be clearly labeled "Comments on Statement of
Reasons for Allowance”.

Conclusion
7. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is reproduced below.

a. Kamura et al; (US 2016/0204876) discloses an optical transmission apparatus
controlling the bandwidth of one wavelength in a narrow spacing than the other two
wavelengths; see figure 9.

b. Rao et al. (US 2017/0353264) discloses an apparatus for providing signaling
indication of supper channel by a power controller in wavelength division multiplexing
system, see figure 4.

c. Saito et al. (US 2015/0381276) discloses a wavelength division multiplex apparatus
for monitoring the wavelength spacing of the spectrum signal; see figure 7.

d. Ujjwal et al; (Distance adaptive hybrid super-channels enabled by sliceable bandwidth variable transponder for spectrally efficient elastic optical networks -2021 attached ) discloses generation of hybrid super channels with increased spectral efficiency, see figure 3.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMRITBIR K SANDHU whose telephone number is (571)270-1894. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMRITBIR K SANDHU/Primary Examiner, Art Unit 2636